Appeal from a judg ment of the County Court of Schenectady County (Giardino, J.), rendered August 2, 2006, which resentenced defendant following his conviction of the crime of attempted assault in the first degree.
Following a jury trial, defendant was convicted of, among other crimes, assault in the first degree. On appeal, this Court reduced that conviction to attempted assault in the first degree, vacated the 25-year prison sentence imposed in connection therewith and remitted the matter to County Court for resentencing (30 AD 3d 771 [2006], lv denied 7 NY3d 848 [2006]). County Court resentenced defendant to 15 years in prison with five years of postrelease supervision.
Defendant now appeals, arguing only that the resentence is harsh and excessive. Having reviewed the record, we disagree. Notwithstanding defendant’s history of mental health problems and alcohol abuse, we note the senseless and violent nature of defendant’s conduct, as summarized in our prior decision in this case (id.), and cannot conclude that County Court abused its discretion in imposing the maximum sentence, nor do we find any extraordinary circumstances warranting a modification of the resentence in the interest of justice (see People v Smith, 41 AD3d 964, 967 [2007], lv denied 9 NY3d 881 [2007]; People v Arnold, 32 AD3d 1051, 1051 [2006]).
Cardona, P.J., Mercure, Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed.